
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22



AMENDED AND RESTATED 1990 DIRECTOR STOCK OPTION PLAN


1.    Purpose.    

        The purpose of this Amended and Restated 1990 Director Stock Option Plan
(the "Plan") of Staples, Inc. (the "Company") is to encourage ownership in the
Company by the Company's outside directors, whose continued services the Company
considers essential to its future progress, and to provide these individuals
with a further incentive to remain as directors of the Company.

2.    Administration.    

        The Board of Directors shall supervise and administer the Plan. Grants
of stock options ("Options") and awards of restricted stock under the Plan and
the amount and nature of the Options and restricted stock to be granted shall be
made by the Board of Directors in accordance with Section 4. All questions
concerning interpretation of the Plan or any Options or restricted stock issued
under it shall be resolved by the Board of Directors and such resolution shall
be final and binding upon all persons having an interest in the Plan.

3.    Participation in the Plan.    

        Directors of the Company who are not employees of the Company or any
subsidiary of the Company ("outside directors") shall be eligible to receive
Options and restricted stock under the Plan.

4.    Terms, Conditions and Form of Options and Restricted Stock.    

        All Options and restricted stock granted under the Plan shall be
evidenced by a written agreement in such form as the Board of Directors shall
from time to time approve, which agreements shall comply with and be subject to
the following terms and conditions.

(a)    Stock Subject to Plan. Options and restricted stock may be granted under
the Plan with respect to Staples common stock ("Staples Common Stock"). Subject
to adjustment as provided in the Plan, the maximum number of shares of Staples
Common Stock which may be issued under the Plan is 3,350,000 shares. All Options
or restricted stock granted under the Plan, as provided below, shall be granted
with respect to Staples Common Stock. If an Option shall expire or terminate for
any reason without having been exercised in full, the unpurchased shares subject
to such Option shall again be available for subsequent Option grants or
restricted stock under the Plan; and if the shares subject to restricted stock
shall be repurchased by the Company, the repurchased shares shall again be
available for subsequent Option grants or restricted stock under the Plan.

(b)    Grants of Options and Restricted Stock.

(1)Initial Option Grant.    An Option to purchase 15,000 shares of Staples
Common Stock shall be granted automatically to outside directors who are
initially elected to the Board of Directors subsequent to the approval of the
Plan by the Company's stockholders at the close of business on the date of such
director's initial election to the Board of Directors.

(2)Annual Option Grants.

        (i)    On the date of the first regularly scheduled Board of Directors
meeting following the end of each fiscal year of the Company, commencing with
the fiscal year ending January 30, 1999, an Option shall be granted
automatically to each outside director to purchase a number of shares of Staples
Common Stock equal to 3,000 multiplied by the number of regularly

1

--------------------------------------------------------------------------------



scheduled meeting days of the Board of Directors attended by such director in
the previous 12 months (up to a maximum of 15,000 shares).

(3)Annual Awards of Restricted Stock.    On the date that performance
accelerated restricted stock for any year is awarded to executive officers,
(x) the Company shall grant to each outside director 400 shares of restricted
stock for each regularly scheduled meeting day of the Board of Directors
attended by such director in the previous fiscal year (up to a maximum of 2,000
shares of restricted stock) and (y) in addition, the Company shall grant to the
Lead Director and the Chairman of each of the Audit, Compensation, and
Governance Committees of the Board of Directors 200 shares of restricted stock
for each regularly scheduled meeting day of the Board of Directors attended by
such director in the previous fiscal year (up to a maximum of 1,000 shares of
restricted stock).

(c)    Terms of Options.

(1)Option Exercise Price.    The option exercise price per share for each Option
granted under the Plan shall be equal to the last reported sale price per share
of Staples Common Stock on the Nasdaq National Market on the date of grant (or,
if no such price is reported on such date, such price as is reported on the
nearest preceding date).

(2)Nature of Options.    All Options granted under the Plan shall be
nonstatutory options not entitled to special tax treatment under Section 422 of
the Internal Revenue Code of 1986, as amended (the "Code").

(3)Vesting.    Except as otherwise provided in the Plan, (A) each Option to
purchase shares of Staples Common Stock shall become exercisable, on a
cumulative basis, in four equal annual installments on each of the first,
second, third and fourth anniversary dates of its date of grant, provided the
optionee continues to serve as a director of the Company on such dates.
(Notwithstanding the foregoing, each outstanding Option shall immediately become
exercisable in full in the event (A) a Change in Control (as defined in
Section 8) of the Company occurs or (B) the optionee ceases to serve as a
director of the Company due to his or her death, disability (within the meaning
of Section 22(e)(3) of the Code or any successor provision) or retires pursuant
to a retirement policy adopted by the Company.

(4)Option Exercise Procedure.    An Option may be exercised only by written
notice to the Company at its principal office accompanied by payment in cash of
the exercise price with respect to the Option being exercised or by the tender
(actual or constructive) of shares of Staples Common Stock owned by the director
having a value as of the date of exercise equal to the exercise price. The Board
of Directors may impose such restrictions on the tender of shares as it deems
appropriate.

(5)Termination.    Each Option shall terminate, and may no longer be exercised,
on the date six months after the optionee ceases to serve as a director of the
Company; provided that, in the event (A) an optionee ceases to serve as a
director due to his or her death or disability (within the meaning of
Section 22(e)(3) of the Code or any successor provision), or (B) an optionee
dies within six months after he or she ceases to serve as a director of the
Company, then the exercisable portion of the Option may be exercised, within the
period of one year following the date the optionee ceases to serve as a
director, by the optionee or by the person to whom the Option is transferred by
will, by the laws of descent and distribution, or by written notice pursuant to
Section 4(c)(vii). Notwithstanding the foregoing, each Option shall terminate,
and may no longer be exercised, on the date 10 years after the date of grant.

2

--------------------------------------------------------------------------------



(6)Options Nontransferable.    Except as otherwise provided by the Board of
Directors, each Option granted under the Plan by its terms shall not be
transferable by the optionee otherwise than by will or the laws of descent and
distribution, and shall be exercised during the lifetime of the optionee only by
the optionee or his or her legal representative. No Option or interest therein
may be transferred, assigned, pledged or hypothecated by the optionee during his
or her lifetime, whether by operation of law or otherwise, or be made subject to
execution, attachment or similar process.

(7)Option Exercise by Representative Following Death of Director.    An
optionee, by written notice to the Company, may designate one or more persons
(and from time to time change such designation), including his or her legal
representative, who, by reason of the optionee's death, shall acquire the right
to exercise all or a portion of the Option. If the person or persons so
designated wish to exercise any portion of the Option, they must do so within
the term of the Option as provided herein. Any exercise by a representative
shall be subject to the provisions of the Plan.

(d)    Terms of Restricted Stock.

(1)Nature of Restricted Stock.    All restricted stock hereunder shall consist
of the issuance by the Company of shares of Staples Common Stock or an agreement
for the future delivery of shares of Staples Common Stock at an agreed-upon date
("Restricted Stock Deferred Units") and the purchase by the recipient thereof of
such shares, subject to the terms, conditions and restrictions described in the
document evidencing the restricted stock and in this Plan.

(2)Execution of Restricted Stock Agreement.    In the case of the actual
issuance of Staples Common Stock, the Company shall, upon the date of the
restricted stock grant, issue the shares of Staples Common Stock subject to the
restricted stock by registering such shares in book entry form with the
Company's transfer agent in the name of the recipient. No certificate(s)
representing all or a part of such shares shall be issued until the conclusion
of the vesting period described in paragraph (iv) below.

(3)Price.    Except as otherwise determined by the Board of Directors, all
restricted stock issued hereunder shall be issued without the payment of any
cash purchase price by the recipients (in which case the "price per share
originally paid" for purposes of clause (2) of paragraph (v) below shall be
zero).

(4)Vesting.    Except as otherwise provided in the Plan, the restrictions on
transfer and the forfeiture provisions of each share of restricted stock shall
lapse five years from the first day of the fiscal year during which the
restricted stock is granted. Notwithstanding the foregoing, the restrictions on
transfer and the forfeiture provisions of all restricted stock granted under
this Plan shall immediately lapse in the event (A) a Change in Control of the
Company occurs, or (B) the recipient ceases to serve as a director of the
Company due to his or her death, disability (within the meaning of
Section 22(e)(3) of the Code or any successor provision) or retires pursuant to
a retirement policy adopted by the Company.

(5)Restrictions on Transfer.    In addition to such other terms, conditions and
restrictions on restricted stock contained in the Plan or the applicable
restricted stock Agreement, all restricted stock shall be subject to the
following restrictions:

No shares of restricted stock shall be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of until they become vested pursuant to
paragraph (iv) above. The period during which such restrictions are applicable
is referred to as the "Restricted Period."

3

--------------------------------------------------------------------------------



Except as set forth in the last sentence of paragraph (iv) above, if a recipient
ceases to be a director of the Company within the Restricted Period for any
reason, the Company shall have the right and option for a period of three months
following the date of such cessation to buy for cash that number of shares of
restricted stock as to which the restrictions on transfer and the forfeiture
provisions contained in the shares of restricted stock have not then lapsed, at
a price equal to the price per share originally paid by the recipient. If such
cessation occurs within the last three months of the applicable Restricted
Period, the restrictions and repurchase rights of the Company shall continue to
apply until the expiration of the Company's three month option period.

Notwithstanding subparagraphs (1) and (2) above, the Board of Directors may, in
its discretion, either at the time that shares of restricted stock are awarded
or at any time thereafter, waive the Company's right to repurchase shares of
Staples Common Stock or Restricted Stock Deferred Units upon the occurrence of
any of the events described in this paragraph (v) or remove or modify any part
or all of the restrictions. In addition, the Board of Directors may, in its
discretion, impose upon the recipient of restricted stock at the time that such
shares of restricted stock are granted such other restrictions on any restricted
stock as the Board of Directors may deem advisable.

(6)Additional Shares.    Any shares received by a recipient of restricted stock
as a stock dividend or any Restricted Stock Deferred Units received in respect
of a stock dividend, or as a result of stock splits, combinations, exchanges of
shares, reorganizations, mergers, consolidations or otherwise with respect to
such restricted stock shall have the same status and shall bear the same
restrictions, all on a proportionate basis, as the shares or Restricted Stock
Deferred Units initially subject to such.

(7)Transfers in Breach of Restricted Stock.    If any transfer of restricted
stock is made or attempted contrary to the terms of the Plan and of such
restricted stock, the Board of Directors shall have the right to purchase for
the account of the Company those shares from the owner thereof or his or her
transferee at any time before or after the transfer at the price paid for such
shares by the person to whom they were awarded under the Plan. In addition to
any other legal or equitable remedies which it may have, the Company may enforce
its rights by specific performance to the extent permitted by law. The Company
may refuse for any purpose to recognize as a shareholder of the Company any
transferee who receives any shares contrary to the provisions of the Plan and
the applicable restricted stock or any recipient of restricted stock who
breaches his or her obligation to resell shares as required by the provisions of
the Plan and the applicable restricted stock, and the Company may retain and/or
recover all dividends on such shares which were paid or payable subsequent to
the date on which the prohibited transfer or breach was made or attempted.

(8)Additional Restricted Stock Provisions.    The Board of Directors may, in its
sole discretion, include additional provisions in any restricted stock granted
under the Plan.

5.    Limitation of Rights.    

(a)    No Right to Continue as a Director.    Neither the Plan, nor the granting
of an Option or restricted stock nor any other action taken pursuant to the
Plan, shall constitute or be evidence of any agreement or understanding, express
or implied, that the Company will retain the optionee or recipient of restricted
stock as a director for any period of time.

(b)    Rights as a Stockholder.

(1)Options.    An optionee shall have no rights as a stockholder with respect to
the shares covered by his or her Option until the date of the issuance to him or
her of a stock

4

--------------------------------------------------------------------------------



certificate therefor, and no adjustment will be made for dividends or other
rights (except as provided in Section 6) for which the record date is prior to
the date such certificate is issued.

(2)Restricted Stock.    Subject to the limitations set forth in Section 4(d) and
except as otherwise provided herein, a recipient of restricted stock, other than
Restricted Stock Deferred Units, shall have all rights as a shareholder with
respect to the shares subject to such restricted stock including, without
limitation, any rights to receive dividends or non-cash distributions with
respect to such shares and to vote such shares and act in respect of such shares
at any meeting of shareholders. A recipient of Restricted Stock Deferred Units
shall have no rights as a shareholder with respect to the Staples Common Stock
until the date of issuance to him or her of a stock certificate therefor, but
the agreement evidencing the Restricted Stock Deferred Units may include the
crediting of additional Restricted Stock Deferred Units equal in value to the
cash amount of dividends paid with respect to same number of shares of Staples
Common Stock as the Restricted Stock Deferred Units.

6.    Adjustment Provisions for Recapitalizations and Related Transactions.    

(a)    If, through or as a result of any merger, consolidation, sale of all or
substantially all of the assets of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other similar transaction, (i) the outstanding shares of Staples
Common Stock are increased or decreased or are exchanged for a different number
or kind of shares or other securities of the Company, or (ii) additional shares
or new or different shares or other securities of the Company or other non-cash
assets are distributed with respect to Staples Common Stock or other securities,
a proportionate adjustment shall be made in (x) the number and kind of shares of
Staples Common Stock subject to Options or the number and kind of shares of
Staples Common Stock or Restricted Stock Deferred Units subject to restricted
stock to be granted to outside directors after such event pursuant to
Section 4(b), (y) the number and kind of shares of Staples Common Stock subject
to then outstanding Options or the number and kind of shares of Staples Common
Stock or Restricted Stock Deferred Units subject to any then outstanding
restricted stock under the Plan, and (z) the exercise price for each share of
Staples Common Stock subject to any then outstanding Options or repurchase
rights of the Company under the Plan, without changing the aggregate purchase
price as to which such Options or repurchase rights of the Company remain
exercisable. No fractional shares or Restricted Stock Deferred Units will be
issued under the Plan on account of any such adjustments.

(b)    All share numbers herein have been adjusted to reflect all stock splits
through April 5, 2000.

7.    Mergers, Consolidations, Asset Sales, Liquidations, etc.    

        Subject to the provisions of Section 4(c)(iii) and 4(d)(iv), in the
event of a merger or consolidation or sale of all or substantially all of the
assets of the Company in which outstanding shares of Staples Common Stock are
exchanged for securities, cash or other property of any other corporation or
business entity or in the event of a liquidation of the Company, the Board of
Directors of the Company, or the board of directors of any corporation assuming
the obligations of the Company, shall take one or more of the following actions,
as to outstanding Options of Staples Common Stock: (i) provide that such Options
shall be assumed, or equivalent Options shall be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof); (ii) upon written notice to
the optionees, provide that all unexercised Options shall (A) immediately become
exercisable in full and (B) terminate immediately prior to the consummation of
such transaction unless exercised by the optionee within a specified period
following the date of such notice; or (iii) in the event of a merger under the
terms of which holders of Staples Common Stock of the Company will receive upon
consummation thereof a cash payment for each share surrendered in the merger
(the "Merger Price"), make or provide for a

5

--------------------------------------------------------------------------------




cash payment to such optionees equal to the difference between (A) the Merger
Price times the number of shares of Staples Common Stock subject to such
outstanding Options (to the extent then exercisable) with exercise prices not in
excess of the Merger Price and (B) the aggregate exercise price of all such
Options, in exchange for the termination of such Options.

8.    Change in Control.    

        For purposes of the Plan, a "Change in Control" shall be deemed to have
occurred if (i) any "person", as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act") (other
than the Company, any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or any corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock of the Company), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities (other than
pursuant to a merger or consolidation described in clause (A) or (B) of
subsection (iii) below); (ii) during any period of two consecutive years ending
during the term of the Plan (not including any period prior to the adoption of
the Plan), individuals who at the beginning of such period constitute the Board
of Directors of the Company, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect any transaction described in clause (i), (iii) or (iv) of this Section 8)
whose election by the Board of Directors or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were either directors at the beginning of the
period or whose election or nomination for election was previously so approved
(collectively, the "Disinterested Directors"), cease for any reason to
constitute a majority of the Board of Directors; (iii) the closing of a merger
or consolidation of the Company or any subsidiary of the Company with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no "person" (as defined above) acquires more than
30% of the combined voting power of the Company's then outstanding securities;
or (iv) a complete liquidation of the Company or a sale by the Company of all or
substantially all of the Company's assets.

9.    Modification, Extension and Renewal of Options and Restricted Stock.    

        The Board of Directors shall have the power to modify or amend
outstanding Options and restricted stock; provided, however, that no
modification or amendment may (i) have the effect of altering or impairing any
rights or obligations of any Option or restricted stock previously granted
without the consent of the optionee or holder thereof, as the case may be,
(ii) modify the number of shares of Staples Common Stock subject to the Option
or number of shares of Staples Common Stock or Restricted Stock Deferred Units
subject to the restricted stock (except as provided in Section 6) or
(iii) reprice, replace or regrant options issued through cancellation or by
lowering the option exercise price of a previously granted award unless approved
by the stockholders of the Company.

10.    Amendment of the Plan.    

        The Board of Directors may suspend or discontinue the Plan or amend it
in any respect whatsoever; provided, however, that without approval of the
stockholders of the Company, no amendment may (i) materially modify the
requirements as to eligibility to receive Options or restricted stock under the
Plan, or (ii) materially increase the benefits accruing to participants in the
Plan.

6

--------------------------------------------------------------------------------



11.    Withholding.    

(a)    The Company shall have the right to deduct from payments of any kind
otherwise due to the optionee or recipient of restricted stock any federal,
state or local taxes of any kind required by law to be withheld with respect to
any shares issued upon exercise of Options under the Plan or upon the expiration
or termination of the Restricted Period relating to the restricted stock.
Subject to the prior approval of the Company, the optionee or recipient of
restricted stock may elect to satisfy such obligations, in whole or in part,
(i) by causing the Company to withhold shares of Staples Common Stock otherwise
issuable pursuant to the exercise of an Option or upon the expiration or
termination of the Restricted Period relating to the restricted stock or (ii) by
delivering to the Company shares of Staples Common Stock already owned by the
optionee or restricted stock recipient. The shares so delivered or withheld
shall have a fair market value equal to such withholding obligation. The fair
market value of the shares used to satisfy such withholding obligation shall be
determined by the Company as of the date that the amount of tax to be withheld
is to be determined. An optionee or restricted stock recipient who has made an
election pursuant to this Section 11(a) may only satisfy his or her withholding
obligation with shares of Staples Common Stock which are not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

(b)    If the recipient of restricted stock under the Plan elects, in accordance
with Section 83(b) of the Code, to recognize ordinary income in the year of
acquisition of any shares awarded under the Plan, the Company will require at
the time of such election an additional payment for withholding tax purposes
based on the difference, if any, between the purchase price of such shares and
the fair market value of such shares as of the date immediately preceding the
date on which the restricted stock is awarded.

12.    Notice.    

        Any written notice to the Company required by any of the provisions of
the Plan shall be addressed to the Treasurer of the Company and shall become
effective when it is received.

13.    Governing Law.    

        The Plan and all determinations made and actions taken pursuant hereto
shall be governed by the laws of the State of Delaware.

14.    Stockholder Approval.    

        The Plan is conditional upon stockholder approval of the Plan, and the
Plan shall be null and void if the Plan is not so approved by the Company's
stockholders.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.22



AMENDED AND RESTATED 1990 DIRECTOR STOCK OPTION PLAN
